 

~ =“ Pyne 108-26 64th Avenue, Second Floor
Bee eR IE

A, i MENT giana

Mars Khaimov Law, PLLC. . --SEBT STO

 
  

Forest Hills, NY 11375

Tel.: 929.324.0717

re eevens10 nearer eT

, E-mail: marskhaimovlaw@ gmail.com

Ragmerererne reo

 

February 16, 2021

BY ECF

; SO OFT _...
Honorable George B. Daniels
United States District Court The initial conference is adjourned from
Southern District of New York February 23, 2021 to April 27, 2021 at 9:30 a.m.

500 Pearl Street
New York, New York 10007

 

totem

FEB18 2020 tags B Daneel

Re: Josue Paguada v. Mrs. Fisher’s Inc.: 1:20-cv-09252-GBD

tn

 

To the Honorable Judge Daniels,

The Parties submit this joint letter to respectfully request an adjournment of the initial
pretrial conference, currently scheduled to take place on February 23, 2021. The Parties are
actively communicating to explore terms of the possible dismissal of claims, and judicial
intervention is not being requested at this time. This is the first request for an adjournment
herein, and both Parties consent.

Respectfully,
/s/ Mars Khaimov
/s/ Timothy J. Straub

 

 
